I agree with the majority opinion to the extent that it orders the calling of a jury to try the case of William Carlin, Plaintiff, v. Northland Greyhound Lines, Inc., and Walter H. Wood, Defendants.
I think, however, that it has been sufficiently demonstrated by what has already taken place in the way of pre-trial conferences under Chapter 61, Laws of 1939, that nothing can be accomplished that will aid in the final disposition of the case by encouraging further excursion under that Chapter.
I think we should direct the calling of a jury to report within twenty days from the date of the remittitur.
Rehearing denied December 18, 1945. *Page 139